DETAILED ACTION
The instant application having Application No. 17/052,234 filed on 11/02/2020 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-8 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (Pub # US 2018/0091283 A1 hereinafter Wang, from Applicant’s IDS) .
Regarding claim 1, Wang discloses “a method for interference discovery for simultaneous transmission and reception (STR),” as [(Para. 0019), In 802.11 WLANs, an AP with full-duplex capability is able to simultaneously transmit/receive packets for downlink/uplink traffic] “implemented by a station (STA), the method comprising: receiving a STR request message from an access point (AP);” [(Para. 0027), If the AP decides to inquire transmitting a first STR response message to the AP;” [(Para. 0027), If Inft<Th, the uplink candidate node can send a 3-form S-CTS message to the AP.] “listening for a second STR response message transmitted from a second STA to the AP;” [(Para. 0027), uplink candidate nodes (illustrated in FIG. 6 as nodes U1, U2, and U3) listen to the 2-form CTS message] “determining a received power of the second STR response message from the second STA to the AP;” [(Para. 0027), measure the power of the received signal Pmeasured ] “receiving a first trigger message from the AP, wherein the first trigger message includes information to perform STR data transmission;” [(Para. 0028), The AP… sends out the 3-form source-trigger (S-TRIG) frame] “transmitting data to the AP in response to the first trigger message;” [(Para. 0028), it sends out the 3-form source-trigger (S-TRIG) frame to initiate the downlink transmission from the AP to node D and the uplink transmissions from one or more uplink candidate nodes that transmit 3-form S-CTS frames. The 3-form S-TRIG frame may include other information such as the transmission duration and a user ID (or IDs) that informs one or more of the uplink candidate nodes to respond with an uplink data transmission.] “and transmitting interference information to the AP, wherein the interference information is based on the determined received power” [(Para. 0030), the 3-form S-CTS message… can be a message containing more information (e.g., quantized measured interference information) for the AP to decode in order to make better scheduling decisions].
Regarding claim 5, Wang discloses “wherein the STR request message includes an indication that the station is a primary station” as [(Para. 0083), an apparatus for a wireless access point (AP), comprises: memory and processing circuitry to configure the AP to communicate with other STAs in a wireless network; wherein the processing circuitry is to: 
Regarding claim 6, Wang discloses “wherein the interference report is aggregated with the data transmitted to the AP” as [(Para. 0074), if the estimated amount of interference to the primary STA is below a specified threshold, encode a three-way source-based clear-to-send (S-CTS) frame to send to the AP].
Regarding claim 7, Wang discloses “wherein the first trigger message includes an indication that allows the interference report to be aggregated with the data transmission to the AP” as [(Para. 0074), if the estimated amount of interference to the primary STA is below a specified threshold, encode a three-way source-based clear-to-send (S-CTS) frame to send to the AP].
Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 9-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhou et al. (Pub # US 2015/0078215 A1 hereinafter Zhou, from Applicant’s IDS).
Regarding claim 2, Wang does not specifically disclose further comprising receiving a second trigger message from the AP. 
In an analogous art, Zhou teaches “further comprising receiving a second trigger message from the AP” as [(Para. 0161), Full duplex message exchange 1125 begins with the AP transmitting a scheduling message 1126 (interpreted as the second trigger message).].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Wang with the modified system of Zhou for provide an efficient full duplex communication technique to improve communications between access points and stations in a wireless network [Zhou: Para. 0008].
Regarding cliam 3, the combination of Wang and Zhou, specifically Zhou teaches “wherein the second trigger message indicates sequential acknowledgement transmission or STR acknowledgement transmission” as [(Para. 0161), The scheduling message may further indicate when acknowledgements for the uplink data and downlink data should be transmitted … staggered (interpreted as sequential acks)].
Regarding claim 4, the combination of Wang and Zhou, specifically Zhou teaches “further comprising receiving an acknowledgement message from the AP based on the second trigger message” as [(Para. 0161), Full duplex message exchange 1125 begins with the AP transmitting a scheduling message 1126 (interpreted as the second trigger message)… (Para. 0161), The scheduling message may further indicate when acknowledgements for the uplink data and downlink data should be transmitted.].
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 15, Wang teaches “a station (STA) configured for simultaneous transmission and reception,” as [(Para. 0019), In 802.11 WLANs, an AP with full-duplex capability is able to simultaneously transmit/receive packets for downlink/uplink traffic] “the STA comprising. a receiver configured to receive a STR request message from an access point (AP);” [(Para. 0027), If the AP decides to inquire about the possibility of using the three-node source-based full-duplex mode, the AP sends a 3-form S-RTS message.] “a processor and the receiver configured to listen for a first STR response message transmitted from a second STA to the AP;” [(Para. 0027), uplink candidate nodes (illustrated in FIG. 6 as nodes U1, U2, and U3) listen to the 2-form CTS message]  “the processor configured to determine a received power of the first STR response message from the second STA to the AP;” [(Para. 0027), measure the power of the received signal Pmeasured ] “the processor configured to determine whether the received power is greater than a threshold;” [(Para. 0027), Third, uplink candidates nodes after hearing the 3-form S-RTS from the AP, then compare their estimated interference Intf with a predefined threshold Th. If Inft<Th, the uplink candidate node can send a 3-form S-CTS message to the AP. Otherwise, the candidate node does not send anything] “a transmitter configured to transmit a second STR response message to the AP;” [(Para. 0027), If Inft<Th, the uplink candidate node can send a 3-form S-CTS message to the AP.] “the transmitter configured to transmit a STR indication to the AP,” [(Para. 0027), If Inft<Th, the uplink candidate node can send a 3-form S-CTS message to the AP.] “wherein the STR indication is based on the determination of whether the received power is greater than a threshold;” [(Para. 0034), A downlink candidate node then receives the 2-form RTS and measures the received power level as (PU *(|hU->D|)2, where |hU->D| is the channel gain from STA U to that candidate downlink node (e.g., node D1, D2, or D3). A downlink candidate nodes also receives the 3-form RTS message transmitted by the AP and measures the received power as (PAP(|hAP->D|2), where PAP represents the predefined transmit power level of the AP and |hAP->D| represents the channel gain from the AP to that particular candidate downlink node.] “the receiver configured to receive a first trigger message from the AP,” [(Para. 0028), The AP… sends out the 3-form source-trigger (S-TRIG) frame] “wherein the first trigger message includes STR transmission configuration information;” [(Para. 0028), it sends out the 3-form source-trigger (S-TRIG) frame to initiate the downlink transmission from the AP to node D and the uplink transmissions from one or more uplink candidate nodes that transmit 3-form S-CTS frames. The 3-form S-TRIG frame may include other information such as the transmission the transmitter configured to transmit data to the AP;” [(Para. 0027), the uplink candidate node can send a 3-form S-CTS message to the AP…. (Para. 0018), Multiple simultaneous transmissions to different STAs from the AP in the DL and from multiple STAs to the AP in the UL are enabled via MU-MIMO].
However, Wang does not specifically disclose the receiver configured to receive a second trigger message, wherein the second trigger message includes acknowledgement transmission configuration information.
In an analogous art, Zhou teaches “the receiver configured to receive a second trigger message,” as [(Para. 0161), Full duplex message exchange 1125 begins with the AP transmitting a scheduling message 1126 (interpreted as the second trigger message).] “wherein the second trigger message includes acknowledgement transmission configuration information” [(Para. 0161), The scheduling message may further indicate when acknowledgements for the uplink data and downlink data should be transmitted …(Para. 0163), the scheduling message 1126 may indicate that the acknowledgements 1132 and 1134 of the uplink data 1130 and downlink data 1128 respectively are to be transmitted in full duplex at the completion of the transmission of the downlink/uplink data, as shown by FIG. 11B. Alternatively, the scheduling message 1126 may indicate that the acknowledgements are to be staggered, such that only one of acknowledgements 1132 and 1134 are transmitted during a particular time.].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Wang with the modified system of Zhou for provide an efficient full duplex communication technique to [Zhou: Para. 0008].
Regarding claim 16, the combination of Wang and Zhou, specifically Zhou teaches “wherein the STR request message includes a time offset for a STR response message” as [(Para. 0156), Full duplex message exchange 1100 begins with the AP transmitting a full duplex controlling request-to-send (RTS) message 1102… (Para. 0157), STA 106 a transmits a clear-to-send (CTS) message 1104 in response to receiving the RTS message 1102. The uplinking STA 106 b also transmits a CTS message 1106. In some aspects, the CTS message 1106 may conform with the format of clear-to-send message 1050 as discussed with respect to FIG. 10B. Note that whether or not to send the CTS may be indicated in the RTS, and the order of the CTS (hence the time/instant offset, see Fig. 11A) may also be given there.].
Regarding claim 17, the combination of Wang and Zhou, specifically Zhou teaches “wherein the transmitter is configured to transmit the second STR response message based on the time offset” as [(Para. 0156), Full duplex message exchange 1100 begins with the AP transmitting a full duplex controlling request-to-send (RTS) message 1102… (Para. 0157), STA 106 a transmits a clear-to-send (CTS) message 1104 in response to receiving the RTS message 1102. The uplinking STA 106 b also transmits a CTS message 1106. In some aspects, the CTS message 1106 may conform with the format of clear-to-send message 1050 as discussed with respect to FIG. 10B. Note that whether or not to send the CTS may be indicated in the RTS, and the order of the CTS (hence the time/instant offset, see Fig. 11A) may also be given there.].
Regarding claim 18, the combination of Wang and Zhou, specifically Wang teaches “wherein the indication indicates clear for STR on a condition that the received power is less than a threshold and wherein the indication indicates deny for STR on a condition that the received power is greater than a threshold” as [(Para. 0027), Third, uplink candidates nodes after hearing the 3-form S-RTS from the AP, then compare their estimated interference Intf with a predefined threshold Th. If Inft<Th, the uplink candidate node can send a 3-form S-CTS message to the AP. Otherwise, the candidate node does not send anything].
Regarding claim 19, the combination of Wang and Zhou, specifically Wang teaches “wherein the STR indication is transmitted in the second STR response message” as [(Para. 0028), The AP…. it sends out the 3-form source-trigger (S-TRIG) frame to initiate the downlink transmission from the AP to node D and the uplink transmissions from one or more uplink candidate nodes that transmit 3-form S-CTS frames. The 3-form S-TRIG frame may include other information such as the transmission duration and a user ID (or IDs) that informs one or more of the uplink candidate nodes to respond with an uplink data transmission].
Regarding claim 20, the combination of Wang and Zhou, specifically Zhou teaches “wherein the transmitter is configured to transmit an acknowledgement message to the AP, wherein the acknowledgment message is transmitted based on the second trigger message” as [(Para. 0161), Full duplex message exchange 1125 begins with the AP transmitting a scheduling message 1126 (interpreted as the second trigger message)… (Para. 0161), The scheduling message may further indicate when acknowledgements for the uplink data and downlink data should be transmitted.].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463